
	

116 S552 IS: To amend the Commodity Exchange Act to exempt certain charitable organizations from regulation as commodity pool operators, and for other purposes.
U.S. Senate
2019-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 552
		IN THE SENATE OF THE UNITED STATES
		
			February 26, 2019
			Ms. Klobuchar (for herself and Mr. Perdue) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Commodity Exchange Act to exempt certain charitable organizations from regulation as
			 commodity pool operators, and for other purposes.
	
	
		1.Exemption of qualified charitable organizations from regulation as commodity pool
			 operators
 Section 4m of the Commodity Exchange Act (7 U.S.C. 6m) is amended— (1)by striking Sec. 4m. (1) It and inserting the following:
				
					4m.Use of mails or other means or instrumentalities of interstate commerce by commodity trading
			 advisors and commodity pool operators
						(a)Prohibition
 (1)In generalIt; (2)in the second sentence—
 (A)by striking The provisions of this section and inserting the following:  (2)Exceptions (A)Commodity trading advisors (i)In generalSubject to clause (ii) and except as provided in subparagraphs (B) and (C), this section;
 (B)by striking commodity trading advisor who is a (1) dealer and inserting the following: “commodity trading advisor who is a—  (I)dealer;
 (C)by striking or (2) nonprofit and inserting the following: “; or  (II)nonprofit;
 (D)by striking Commodity Futures Trading Commission Act of 1974; if the advice by the person described in clause (1) or (2) of this sentence and inserting the following: “Commodity Futures Trading Commission Act of 1974.
					
 (ii)ApplicabilityClause (i) only applies if the advice by the person described in subclause (I) or (II) of clause (i); 
 (E)by striking business: and inserting business.; and (F)by striking Provided, That such person shall be subject to proceedings under section 14 of this Act. and inserting the following:
					
 (B)Complaints against excepted personsA person described in subclause (I) or (II) of clause (i) shall be subject to proceedings under section 14.
 (C)Charitable organizationsThis section shall not apply to any commodity trading advisor or commodity pool operator that is— (i)a charitable organization, as defined in section 3(c)(10)(D)(iii) of the Investment Company Act of 1940 (15 U.S.C. 80a–3(c)(10)(D)(iii)), or a trustee, director, officer, employee, or volunteer of such a charitable organization acting within the scope of the employment or duties of the person with the organization, whose trading advice is provided only to, or with respect to, 1 or more of—
 (I)any such charitable organizations; or (II)an investment trust, syndicate, or similar form of enterprise excluded from the definition of investment company pursuant to section 3(c)(10) of the Investment Company Act of 1940 (15 U.S.C. 80a–3(c)(10)); or
 (ii)any plan, company, or account described in section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a–3(c)(14)), any person or entity who establishes or maintains such a plan, company, or account, or any trustee, director, officer, employee, or volunteer for any of the foregoing plans, persons, or entities acting within the scope of the employment or duties of the person with the organization, whose trading advice is provided only to, or with respect to, any investment trust, syndicate, or similar form of enterprise excluded from the definition of investment company pursuant to section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a–3(c)(14)).;
 (3)by striking (2) Nothing in this Act and inserting the following:  (b)Relationship to other lawNothing in this Act;
 (4)by striking (3) Exception.— and all that follows through Paragraph (1) shall not apply and inserting the following:  (c)Exception (1)In generalSubsection (a) shall not apply;
 (5)by striking (B) Engaged primarily.—For purposes of subparagraph (A) and inserting the following:  (2)Engaged primarilyFor purposes of paragraph (1);
 (6)by striking (C) Commodity interests.—For purposes of this paragraph and inserting the following:  (3)Commodity interestsFor purposes of this subsection; and
 (7)by adding at the end the following:  (d)Disclosure concerning exempted charitable organizationsA commodity trading advisor or commodity pool operator that is an organization or person described in subsection (a)(2)(C)(i) to or of any investment trust, syndicate, or similar form of enterprise excluded from the definition of investment company pursuant to section 3(c)(10)(B) of the Investment Company Act of 1940 (15 U.S.C. 80a–3(c)(10)(B)) shall provide disclosure in accordance with section 7(e) of that Act (15 U.S.C. 80a–7(e)).. 
			
